Citation Nr: 1043955	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-13 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of frostbite.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1951 to 
August 1954.

In a March 1955 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia, 
denied the Veteran's claim for service connection for residuals 
of frostbite, finding that the condition pre-existed service and 
was not aggravated thereby.  Although notified of the decision, 
the Veteran did not perfect an appeal, and the decision became 
final.  In December 1958, the Veteran attempted to reopen the 
previously denied claim for service connection for residuals of 
frostbite.  The Huntington RO confirmed the prior denial in a 
June 1959 decision.  Although notified of the decision, the 
Veteran did not perfect an appeal, and the decision became final.  
In December 2006, the Veteran sought to reopen his claim for 
service connection for residuals of frostbite.

The matter now on appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from a June 2007 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In that decision, the RO denied 
the Veteran's petition to reopen his previously denied claim for 
service connection for residuals of frostbite, finding that no 
new and material evidence had been submitted.  The Board 
subsequently reopened the Veteran's claim and remanded the merits 
of the case in October 2009 for further notification, evidentiary 
development, and adjudication.  The Board instructed the RO to 
provide the Veteran with proper notice, provide the Veteran with 
a VA examination, and then re-adjudicate the claim.  The RO sent 
the Veteran a corrective notice letter in January 2010 and 
scheduled the Veteran for a VA examination, which was conducted 
in May 2010.  The Veteran was then provided a supplemental 
statement of the case in September 2010, in which the RO again 
denied the Veteran's service connection claim.  Thus, there is 
compliance with the Board's remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting that where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).  

Additionally, in September 2009 and September 2010 informal 
hearing presentations, the Veteran, through his representative, 
alleged that there was clear and unmistakable error (CUE) in the 
March 1955 and June 1959 rating decisions that originally denied 
service connection.  The Veteran contends specifically that these 
claims are inextricably intertwined and that not remanding the 
Veteran's entire case, including the claim decided herein, for 
simultaneous consideration is prejudicial error.  However, the 
Board notes that, as the CUE claims have not yet been adjudicated 
by the RO, they are not before the Board; the Board thus does not 
have jurisdiction over these claims and may not adjudicate them 
in the first instance.  Hence, they are again referred to the RO 
for appropriate action.  The Board also notes that there is no 
prejudice to the Veteran as he is free to contact the RO, and 
submit argument concerning his CUE claims, but concludes that the 
Veteran is best served by the Board's favorable adjudication of 
the service connection claim decided herein.  See Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000) (holding that "there is no 
requirement that a veteran's various claims for relief be 
simultaneously filed and adjudicated, either upon initial review 
or on appeal"). 

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  There is no clear and unmistakable evidence that residuals of 
frostbite pre-existed military service and were not aggravated 
thereby; the Veteran was medically separated from service in part 
as a result of residuals of frostbite, to include peripheral 
vascular disease, and he is currently diagnosed with peripheral 
vascular disease.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran 
has peripheral vascular disease that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. §§ 
1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326(a) (2010).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the notice 
and development requirements of the VCAA have been satisfied with 
respect to the claim for service connection for residuals of 
frostbite, it is the Board's conclusion that the VCAA does not 
preclude the Board from adjudicating the claim.  This is so 
because the Board is taking action favorable to the Veteran by 
granting service connection for peripheral vascular disease as a 
residual of frostbite, which represents a full grant of the issue 
on appeal.  A decision therefore poses no risk of prejudice to 
the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992), 57 Fed. Reg. 49,747 
(1992).

The Veteran is seeking service connection for residuals of 
frostbite.  In its June 2007 decision, the RO denied the 
Veteran's petition to reopen his previously denied claim, finding 
that no new and material evidence had been submitted.  The Board 
reopened the Veteran's claim and remanded it for further 
notification and VA examination in October 2009.  The Veteran now 
asserts that he has residuals of frostbite that are related to 
frostbite injuries that he sustained during active military 
service.  In particular, the Veteran contends that he never 
suffered from frostbite prior to his entry onto active duty.  As 
a result, the Veteran contends that service connection for 
residuals of frostbite is warranted.  

Relevant evidence of record consists of the Veteran's service 
treatment records as well as post-service records documenting his 
ongoing treatment and a statement from the Veteran's treating 
physician dated in August 1959.  Review of the Veteran's service 
treatment records reveals that, on his December 1951 entrance 
examination, no abnormalities were noted, and no notation of a 
pre-existing frostbite injury was made.  Records of treatment in 
December 1953 and February 1954, however, indicate that the 
Veteran was treated for problems with his hands and feet related 
to a frostbite injury, which was diagnosed as "peripheral 
vascular disease secondary to frost bite" at a December 1953 
Medical Board proceeding.  At treatment visits in February 1954 
and later in July 1954, the Veteran was noted to have a history 
of frostbite injury in 1949 or 1950, prior to service.  Further, 
although the Veteran's August 1954 Medical Board examination 
noted that he had incurred a frostbite injury in 1949 that was 
not aggravated by service, treatment notes and clinical records 
from February 1954 and April 1954 in-service treatment state that 
the previous problems were aggravated by service, and in 
particular by frostbite the Veteran suffered while stationed in 
Korea in 1952 and 1953.  The Veteran was medically discharged 
from service in August 1954, in part due to his frostbite 
residuals, to include peripheral vascular disease.

The Veteran was also provided VA examination in May 2010.  Report 
of examination reflects that the examiner noted the Veteran's 
report of having never experienced frostbite prior to service but 
placed more weight on the treatment notes from the Veteran's 
service treatment records indicating that he experienced 
frostbite in 1949, prior to active duty.  The examiner diagnosed 
the Veteran with peripheral vascular disease and atherosclerosis 
and opined that the Veteran's vascular disease pre-existed 
service and did not worsen beyond its natural progression during 
service.  However, the examiner did not opine that there was 
clear and unmistakable evidence for such conclusions and in fact 
pointed out that there were no pre-service medical records 
documenting the alleged 1949 frostbite.  Rather, the examiner 
merely pointed to the "contemporaneous military medical 
history" in concluding that the Veteran had experienced 
frostbite prior to service that had not worsened on active duty.  

The Veteran has further submitted written statements to VA.  On 
multiple occasions, he has stated that he did not in fact 
experience any frostbite at any time prior to service.  To the 
contrary, the Veteran contends, he first experienced frostbite 
during active duty that caused problems with his hands and feet 
in service that have continued to the present.  In addition, the 
Veteran has submitted a letter from his treating physician, dated 
in August 1959 but not associated with the file until 2006.  In 
the letter, the Veteran's physician stated that he had treated 
the Veteran for the nine years prior to the writing of the 
letter.  The physician stated that at no time prior to service 
had the Veteran suffered from any frostbite injury or from any 
residuals of frostbite.  This new evidence weighs heavily in 
support of the Veteran's claim. 

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not 
enough that an injury or disease occurred in service; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Every Veteran who served in the active military, naval, or air 
service after December 31, 1946, shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  To rebut the presumption of sound condition for 
conditions not noted at entrance into service, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. 
Reg. 23,027 (May 4, 2005).  Concerning clear and unmistakable 
evidence that the disease or injury was not aggravated by 
service, the second step necessary to rebut the presumption of 
soundness, a lack of aggravation may be shown by establishing 
that there was no increase in disability during service or that 
any increase in disability was due to the natural progress of the 
preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  

As noted above, the presumption of soundness may be rebutted by 
clear and unmistakable evidence that a disability related to 
frostbite existed prior to service and was not aggravated by such 
service.  The Court has described the clear and unmistakable 
standard as an onerous one consisting of evidence that is 
undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Here, 
although treatment records during the Veteran's time in service 
note his reported history of experiencing frostbite in 1949 or 
1950, before his time on active duty, the Board notes that the 
only evidence of such a medical history is the Veteran's own 
statements.  However, as a layperson, the Veteran has no 
competence to give a medical opinion.  Thus, while the Veteran is 
competent to report symptoms observable to a layperson; a 
diagnosis that is later confirmed by clinical findings; or a 
contemporary diagnosis, he is not competent to independently 
opine as to the specific etiology of a condition.  See Davidson 
v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions 
of medical diagnosis or etiology cannot constitute evidence upon 
which to grant the claim for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  Further, service treatment 
records include reports from February and April 1954 which 
indicate that the Veteran's frostbite-related condition was 
"service aggravated."  In addition, the Veteran's private 
physician in a letter dated in August 1959, but not received by 
the VA until 2006, indicates that the Veteran did not have 
frostbite prior to service.  In this case, based on all the 
evidence now of record, the Board is not persuaded that there is 
clear and unmistakable evidence demonstrating that the Veteran's 
frostbite disability existed prior to service and was not 
aggravated thereby.  

The Board acknowledges that the record confirms that the Veteran 
was medically separated from service due, in part, to "vascular 
hyper-reactivity in digits and hands and feet secondary to 
frostbite."  The Medical Board report indicates that the 
disability existed prior to service and was not aggravated 
thereby, but there is no explanation in the record as to why the 
examiners found this to be so.  As noted above, to the contrary, 
clinical records from February 1954 and April 1954 indicate that 
the Veteran's frostbite residuals were aggravated during his time 
in service.  While his separation certificate shows that a 
determination was made that the disability was not aggravated 
during service, the fact that the service department found the 
Veteran unfit for continued service strongly suggests that his 
residuals of frostbite had in fact been made worse during his 
time in service.  At the least, it appears the Veteran's symptoms 
of frostbite were worse than when he was accepted into military 
service.  Such evidence can hardly be considered clear and 
unmistakable evidence that his disability did not worsen.  
Consequently, the presumption of soundness has not been rebutted, 
and the Veteran is presumed to have been in sound condition at 
the time he entered service in December 1951.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  

As the Veteran is presumed to have been in sound condition at the 
time he entered service, the analysis turns to whether the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service.  38 U.S.C.A. §§ 1110, 1131.  
Here, the Veteran's service treatment records reflect that on at 
least two occasions, in February 1954 and again in April 1954, 
the Veteran's frostbite residuals were found to be "service 
aggravated."  The Board further notes that, although the Medical 
Board examination conducted in August 1954 pursuant to the 
Veteran's medical separation from service concluded that his 
frostbite residuals existed prior to service and were not 
aggravated by service, there was no explanation offered for this 
conclusion.  As discussed above, a Medical Board or other 
conclusion that a disability is not service-connected, without 
more, does not provide an opportunity to explore the basis of the 
opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); see 
also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(holding that the failure of the physician to provide a basis for 
his or her opinion goes to the weight or credibility of the 
evidence).

In this case, as noted by VA General Counsel, when the 
presumption of soundness is not rebutted, the law often dictates 
a paradoxical result-namely, that the disability began during 
service (even if certain evidence shows that it pre-existed 
military service).  VAOPGCPREC 3-2003 (July 16, 2003).  As noted 
above, the Veteran was medically discharged from service due in 
part to complications from frostbite, which was found on at least 
two occasions during service to have been "aggravated" by the 
Veteran's time on active duty.  Further, the Veteran was 
diagnosed while on active duty with peripheral vascular disease, 
a disorder with which he has been treated since service and with 
which he was diagnosed by his May 2010 VA examiner.  The Veteran 
has further stated that he has had these problems since service, 
and medical evidence establishes that he continues to carry a 
current diagnosis of peripheral vascular disease.  

Here, as noted above, the competent medical evidence has 
identified that the Veteran was diagnosed with peripheral 
vascular disease secondary to frostbite while on active duty.  He 
carries a current diagnosis of peripheral vascular disease.  The 
Veteran has testified that the symptoms of his frostbite 
residuals-pain, sensitivity, and swelling in his hands and feet, 
for which was medically separated from active duty-have 
continued from that time to the present.  Given that the Veteran 
is presumed to have been sound at entry onto active duty, the 
Board thus concludes that the Veteran currently suffers from 
peripheral vascular disease that is related to his time on active 
duty.  

Accordingly, with application of 38 U.S.C.A. § 1111, the Board 
finds that the Veteran's peripheral vascular disease cannot be 
said, on the basis of clear and unmistakable evidence, to have 
been extant prior to service and not aggravated thereby.  The 
presumption of soundness is not overcome, and because the record 
reflects that the Veteran was medically discharged from service 
due to medical disability and is currently diagnosed with 
peripheral vascular disease, giving the benefit of the doubt to 
the Veteran, his peripheral vascular disease must be attributed 
to his period of military service.  A grant of service connection 
for peripheral vascular disease is therefore warranted.  
38 C.F.R. §§ 3.102, 3.303, 3.304.



ORDER

Entitlement to service connection for peripheral vascular disease 
as a residual of frostbite is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


